RENDERED: MARCH 18, 2022; 10:00 A.M.
                     TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2019-CA-1780-MR

MARK W. CARR                                        APPELLANT


             APPEAL FROM TRIGG CIRCUIT COURT
v.       HONORABLE CLARENCE A. WOODALL, III, JUDGE
                  ACTION NO. 17-CI-00097


JESSICA J. CARR                                      APPELLEE

AND


                     NO. 2019-CA-1781-MR

JESSICA J. CARR                              CROSS-APPELLANT


          CROSS-APPEAL FROM TRIGG CIRCUIT COURT
v.       HONORABLE CLARENCE A. WOODALL, III, JUDGE
                   ACTION NO. 17-CI-00097


MARK W. CARR                                  CROSS-APPELLEE
                                OPINION
                          AFFIRMING IN PART,
                   VACATING IN PART, AND REMANDING

                                  ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: This is a heavily litigated domestic relations matter

involving the custody of a minor child. Mark W. Carr has appealed, and Jessica J.

Carr has cross-appealed, from the Trigg Circuit Court’s findings of fact,

conclusions of law, and final custody order entered August 8, 2019, and from the

October 9, 2019, orders ruling on their respective post-trial motions. Mark is

seeking review of the parenting-time schedule pursuant to Kentucky Revised

Statutes (KRS) 403.270(2), while Jessica seeks review of the award of joint

custody. Having carefully considered the record and the applicable law, we affirm

the joint custody award and vacate the portion of the custody order related to

parenting time.

             Jessica and Mark were married on October 23, 2010, in Marshall

County, Kentucky. One child, a son, was born of the marriage in 2012. The

parties separated on May 23, 2017, when Jessica and the then-four-year-old child

moved out of the marital residence in Cadiz, Kentucky. She filed a petition to

dissolve the marriage the same day. In the petition, Jessica sought the restoration

of her non-marital property, a division of marital property and debts, sole custody


                                         -2-
of the child, visitation for Mark, and child support. Mark responded to the petition,

seeking its dismissal. He also sought temporary and permanent custody of the

child, child support from Jessica, the assignment of his non-marital property, and a

just allocation of marital property.

             Mark filed a separate motion for temporary custody on June 7, 2017,

under the newly enacted “shared parenting” legislation calling for a rebuttable

presumption of temporary joint custody and equal parenting time in KRS

403.280(2). This new legislation, he said, would be effective at the time the

hearing on his motion was to be held. Mark sought temporary joint custody and

equal timesharing in alternating weeks, unless they agreed otherwise. In response,

Jessica sought sole temporary custody of the child and argued that Mark should

have visitation limited to one supervised, 24-hour period per week until a full

custodial evaluation had been completed, based upon the recommendation of

licensed clinical and forensic psychologist Dr. Sarah Shelton. Jessica based her

motion upon concerns about the parenting dynamic between Mark and the child.

The parties reached a temporary agreement as to timesharing until the temporary

custody hearing was held.

             On July 5, 2017, Jessica moved the court to compel Mark to execute a

Health Insurance Portability and Accountability Act (HIPAA) release to allow

their marriage counselor, licensed marriage and family therapist Jan Harvey, to


                                         -3-
testify, and to permit her to depose Ms. Harvey and her individual therapist,

Donald Harvey, Ph.D. Mark had objected to her taking Ms. Harvey’s deposition,

claiming his privilege pursuant to Kentucky Rules of Evidence (KRE) 506 and

507. She argued that the assertion of this privilege is not valid in custody cases

where the mental state of the parties is at issue and constituted Mark’s attempt to

prevent the court from hearing credible evidence regarding his shortcomings in his

ability to parent the child. In his response, Mark continued to assert the counselor-

client privilege in KRE 506.

             By order entered July 18, 2017, the circuit court determined that

Mark’s sessions with Ms. Harvey were for marriage counseling, rather than for

therapy, and likened such sessions to settlement discussions, which are privileged

pursuant to KRE 408. The court held that public policy favored protecting the

privilege in situations involving marriage counseling. Therefore, the court denied

Jessica’s motion to compel. It ordered that Jessica could take Ms. Harvey’s

deposition, but any testimony must be limited to that involving Jessica on her

waiver of privilege. In addition, the circuit court directed the parties to submit the

names of two proposed custodial evaluators. Mark proposed David L. Feinberg,

Ph.D., or Mary Fran Davis, licensed clinical social worker (LCSW), as his choices

for custodial evaluators. Jessica proposed Dr. Shelton as the custodial evaluator.




                                          -4-
             Jessica and Mark were both cross-examined by deposition on July 14,

2017. Jessica testified that she thought Mark was irresponsible and did not always

act in the child’s best interests. He did not set a good example for the child by

going in to work late, and he did not have any rules and was very permissive with

the child. He was also unwilling to help out around the house, although she noted

she was very conventional and traditional in what the roles of the man and woman

were to be in a marriage and family. Jessica said she saw herself as the nurturer

and that she was eager to quit her job to stay home with the child. She discussed

the family sleeping situation and admitted that she would take the child from

Mark’s bed and bring him back to her bed. Other issues Jessica mentioned

included that until the previous summer, Mark would have the child, who was

three and one-half years old, sit in his lap exclusively during meals and spoon feed

him, that Mark did not want her parents to keep the child, and that she did not get

along with Mark’s parents. She described his mother as overbearing, nosy, and

intrusive. She believed Mark’s parents undermined her authority with the child

and were too permissive with him.

             Jessica testified that, around December 2015 or January 2016, it

became obvious the marriage was not working. She began marriage counseling

but said the primary concerns involved parenting. She first had contact with Dr.

Shelton in May 2017. Jessica and Dr. Shelton went over her concerns about the


                                         -5-
parenting dynamic between Mark and the child, which included irresponsibility, no

rules, being permissive, and his unhealthy attachment with the child. Jessica’s

philosophy as to parenting was that there should be a balance of love, warmth, and

affection with rules, structure, and control. She said Mark went overboard with the

television and allowed the child to treat her (Jessica) however he (the child) wanted

to, including hitting her without Mark verbally reprimanding him. Jessica thought

Mark had emotionally abused the child by insisting the child sleep in his bed, even

when Mark was sick, and telling the child that Jessica’s parents did not love him

and would not come to visit. Jessica testified that she and the child were currently

sharing a bed at her parents’ house while they waited for their new home to be

renovated. The child would have his own room in the new house.

             In his deposition, Mark testified that many of the parenting issues

arose from Jessica wanting to exclude Mark from the child’s upbringing. Both

Mark and Jessica testified about violence between them, with Jessica generally

being the one to start physical violence, such as slapping and hitting.

             The court held a temporary custody hearing on July 27, 2017. The

court heard testimony from several witnesses, including Mark, Jessica, Mark’s

mother, and Mark’s work supervisor. Jessica’s concerns with Mark included lack

of discipline, behavior issues, permissiveness, deviant behavior on Mark’s part,

and possible sexual abuse, although she had never reported any suspected abuse to


                                         -6-
the Cabinet for Health and Family Services (the Cabinet) or filed a domestic

violence petition on behalf of herself or the child. Jessica did report that domestic

violence started on their honeymoon, when she slapped him after he called her an

ugly name. She had slapped him again on more than one occasion, and he

retaliated and hit her, including when she was pregnant.

             Jessica testified that she was concerned with Mark’s permissiveness

and lack of discipline and structure when the child was with Mark and his parents.

The child, she said, had to be “reprogrammed” after visitations (and earlier when

the child had spent time with Mark and the grandparents over weekends prior to

their separation while she was working). They would permit the child to watch

PG-13 movies and eat whatever he wanted. The child would throw tantrums and

be disrespectful to her and her parents for days after he returned. As to Mark’s

parenting ability, Jessica described what she considered to be Mark’s unhealthy

attachment to the child. She stated that Mark had encouraged nursing behaviors

between him and the child well after breastfeeding had stopped, which she thought

was odd and a form of sexual abuse; that the child would ask Mark to hold his

penis when he was urinating long after he had been potty trained; that the child

would sit on Mark’s lap at dinner and he would spoon feed him when he was able

to feed himself; and that Mark would tell the child that her parents loved his

cousins more than him and were not coming to see him. She also testified that


                                         -7-
Mark had a webcam and camera in the marital residences and had installed a dash

cam in Jessica’s car. She felt like she was being spied on during the marriage.

             On August 14, 2017, the circuit court entered a temporary custody

order. At that time, Jessica lived in Benton, Kentucky, with her parents, and was

employed on a part-time basis as a physician’s assistant in Paducah. Mark

continued to live in Cadiz and was employed as a medical imaging systems

administrator. The family had lived in both Kentucky and in Nashville, Tennessee,

during the marriage. In the order, the circuit court made several findings related to

how the parties describe themselves and their parenting styles:

             14. [Jessica] describes herself as a “Type A personality”
             and it was clear from her testimony that she is the
             dominant partner in the marriage. She also believes she
             is clearly the better and more active parent because of her
             devotion to the child. She believes that [Mark] is too
             passive and that his parents are too “indulgent and
             permissive” with the child.

             15. [Mark] admits that he is more “laid back” and rather
             than seek conflict, attempts to avoid conflict.

             ....

             17. The Court believes that [Jessica’s] philosophy for the
             child is correct: structure and stability are certainly in a
             child’s best interests.

             18. [Jessica] believes that [Mark] has no structure and no
             discipline and that his desire to be a “friend” with his son
             would not be good for the child if [Mark] were a joint
             custodian with equal time-sharing.


                                         -8-
             19. [Jessica] believes that [Mark] tries to undermine her
             authority in disciplining the child and gave
             examples[.] . . .

             20. It is clear that both parents love their child and it is
             just as clear that they have diametrically opposed
             parenting styles.

The court went on to discuss the “disturbing allegations” Jessica made that involve

the child’s nursing or latching behavior with Mark, which Mark denied. The court

also discussed the child’s sleeping arrangements (“It was customary for the child to

share the bedroom with the parties and when they lived in Cadiz, he slept in the

same bed with both parties. In Nashville, the child did have a separate bed but

generally slept with one of the parents in that bed, generally [Jessica.]”) as well as

the alleged bathroom behavior between Mark and the child.

             The court considered the new presumption in KRS 403.280(2) and

found it was in the best interest of the child for the parents to be joint custodians

during the pendency of the action. It held that, “[d]espite the current inability of

the parties to cooperate and despite their different personality and parenting styles,

the Court believes that two intelligent, well-educated, and loving people can learn

to communicate with each other for the best interests of the child they conceived

together.” However, the court found that it was in the child’s best interests that

Jessica be the primary residential parent, recognizing that the parents were in “high

conflict mode.” And “[w]ith [Jessica’s] allegations in regard to inappropriate


                                          -9-
behavior with the child,” the court opted to take “a cautious approach” on

parenting time to ensure the child’s welfare. It also found that it would not be in

the child’s best interests to be in two separate preschools. Therefore, Mark’s

parenting time was to be as set out in the Visitation Guidelines of the 56th Judicial

Circuit. The court ultimately denied Jessica’s motion for temporary sole custody

and granted Mark’s motion for temporary joint custody.

             By separate order, the court denied Jessica’s designation of Dr.

Shelton as a custodial evaluator, noting its concerns about her lack of

independence as an evaluator as her only contact had been with Jessica. And by

order entered September 13, 2017, the court appointed Dr. Feinberg as the custody

evaluator in this case and ordered a custody evaluation.

             Thereafter, the record reflects ongoing conflicts between Mark and

Jessica as to Mark’s ability to visit and communicate with the child, how the child

should be raised, and sexual abuse allegations raised by Jessica. This began with

Jessica’s notice received on October 18, 2017, that she was denying visitation

under KRS 403.240 based on her belief that the child would be endangered. By

order entered October 23, 2017, the court ordered the parties to comply with the

prior temporary custody and timesharing order. In addition, the court appointed a

guardian ad litem (GAL) to represent the interests of the child in the litigation.

During the course of the litigation, reports were filed in 2017 and 2018 with the


                                         -10-
Cabinet regarding Mark’s alleged sexual abuse against the child (bathing with bare

hands and tongue kissing). The allegations were unsubstantiated, and the

associated district court cases were later dismissed.

             In addition, the record reflects disagreements as to what information

could be used in the case and provided to others for review. Jessica moved the

court for a protective order pursuant to Kentucky Rules of Civil Procedure (CR)

26.03 regarding evaluator Dr. Feinberg’s request for information from Dr. Shelton

and the Cabinet. She believed Mark’s counsel had tainted Dr. Feinberg’s

independence by responding to an email from him rather than addressing it with

her counsel. Jessica went on to address her concerns with Dr. Feinberg, including

that Mark had designated him. The court ruled that Dr. Feinberg could not have

access to the records or reports of either Dr. Shelton or Ms. Harvey as either

Jessica or Mark had asserted their respective privilege.

             Jessica filed a motion in limine to preclude Mark from introducing

testimony from Cabinet social worker Alexia Pritchett or any of the evidence

related to the Cabinet investigations she took part in, or to limit the evidence to

testimonial only as to what she witnessed. Jessica claimed that Ms. Pritchett’s

actions and conduct during her investigations were against her. Jessica also filed a

motion in limine to exclude the testimony of Dr. Feinberg because the probative

value of his testimony on custody and visitation was outweighed by the prejudice


                                         -11-
she would suffer under KRE 403 and because his testimony would not be based on

sufficient facts under KRE 702. She based this motion on the financial

relationship Dr. Feinberg had with the Cabinet as well as his interview with Ms.

Pritchett during his evaluation without any indication she had engaged in unlawful

conduct.

             In November 2018, Mark moved the court for costs and fees pursuant

to KRS 403.220 based upon Jessica’s financial resources as well as her obstructive

tactics and conduct that caused him to incur substantial attorney fees. He also filed

a statement of issues to be addressed at the final hearing. These included

precluding Jessica from relitigating the sexual abuse allegations as they had

already been litigated at the district court level; that the court should award joint

custody and award him no less than equal parenting time; that the court should

appoint a parenting coordinator; and that Mark should be awarded child support

due to Jessica’s income.

             Just prior to the trial date, Jessica moved the court for a continuance,

citing difficulties obtaining certain records from the Cabinet related to Ms.

Pritchett and Mark’s failure to provide video and audio recordings he had made

over the last year. Jessica stated that Mark had been recording every interaction

between Mark, Jessica, and the child, which she believed was inappropriate and




                                          -12-
harmful to the child. She continued to present concerns regarding Dr. Feinberg.

Mark objected to the motion, which the court denied shortly thereafter.

             The court held a bench trial on November 19 and 20, 2018, and

February 7, 2019. Jessica testified first. She stated that the child was currently

having significant tantrums and did not want to go to school, which was a drastic

change in how he had been previously. He lacked interest in things that he enjoyed

before. Paris Goodyear-Brown had been the child’s therapist for a year on a

weekly basis, and Jessica had been seeing Ms. Harvey as her personal counselor

for two and a half years for marital turmoil and parenting concerns. She had not

been doing well over the last year. She and Mark had been going to marital

therapy from the late summer of 2016 through March 2017, when Mark quit

attending counseling. Since the last hearing, Jessica testified that Mark had

continued to record or at least hold up his phone around Jessica and the child. She

thought this was harassment and caused distress to her and her family.

             Jessica stated that she was not able to co-parent with Mark. Jessica

hired a private investigator to follow Mark while he had the child with him. She

found out Mark was spending most of his time with the child while at his parents’

house. She believed Mark had a peer-to-peer relationship with the child rather

than a parent-to-child relationship. While he did play with the child, Mark did not

do anything responsible with him. The child’s behavior issues began to worsen in


                                         -13-
December 2017 after he spent a week with Mark. She did not believe the child felt

safe at Mark’s house because he did not exhibit bad behavior there. The child felt

more comfortable with telling and showing her how he felt. His behaviors

included tantrums, hitting, screaming, and biting her, her parents, and the dog. She

believed it was hard for the child to go between two homes with differing

parenting styles.

             Jan Harvey testified next. She is a licensed marriage and family

therapist in Tennessee. The Carrs were referred to her by her husband for marriage

counseling in March or April 2016. She administered a Taylor-Johnson

Temperament Analysis when she began to see them, and she testified about the

scoring based on the answers given by Mark and Jessica. The court allowed her to

testify as to the report because it was based on the data from the assessment. She

described Mark’s results as showing he was passive aggressive. She closed her file

with Mark and continued her therapy with Jessica in April 2017 on a bi-weekly

basis, during which they addressed Jessica’s parenting as well as her anxiety

around the custody situation. They had also discussed co-parenting. She believed

Jessica would be willing to cooperate with whatever the court ordered. She

described Jessica as a healthy person and an excellent mother. Her anxiety would

dissipate as time went on.




                                        -14-
              On cross-examination, Ms. Harvey stated that she did not write down

everything that was discussed during the sessions in her notes, but she did include

the important information as to the counseling of the client. Jessica reported

possible sexual abuse or inappropriate sexual behavior between Mark and the child

in August 2017. She was not sure if this was the first time it was reported, but if it

was the first time she recorded it, it probably was.

              Dr. Michael Jenuwine testified next. He is clinical professor of law at

the University of Notre Dame and a private practitioner at a forensic psychological

practice. He performs custodial evaluations and reviews evaluations performed by

others related to Daubert.1 He reviewed Dr. Feinberg’s custody evaluation and the

records he reviewed, and he expressed concern about the reliability of some of the

tests Dr. Feinberg used. He stated that Dr. Feinberg failed to address any boundary

issues between Mark and the child.

              Dr. Feinberg testified next. He is a licensed clinical psychologist who

has been performing custodial evaluations for 35 years. At the time of the hearing,

he had performed 500 evaluations. He found the child to be a normal little boy,

more like Mark described him rather than as Jessica described him. He described

Jessica as defensive, controlling, and possessive. He reported that no one had seen



1
 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d
469 (1993).

                                            -15-
anything that looked like sexual abuse and that the war between the parents was

the child’s biggest threat. The child felt tremendous pressure and was acting out

this pressure. He recommended that both parents continue therapy and that a

parenting coordinator be used. Dr. Feinberg recommended that the court award

joint custody. If Jessica got sole custody, he believed that in a very short time

Mark would have no visitation and never see the child again. He believed the child

needed more time with Mark. He suspected the amount of pressure the child felt

was echoed by his behavioral issues, including regressive nursing and bathroom

behaviors.

             Jessica moved to exclude Dr. Feinberg’s testimony pursuant to

Daubert based upon testimony from him and Dr. Jenuwine that the tests he used

did not meet the appropriate standard. Mark argued that only a few pieces of the

overall custodial evaluation were at issue. Dr. Feinberg explained that he was

relying on other sources that were not subject to Jessica’s Daubert motion. The

GAL cited to Dr. Feinberg’s testimony that he did not rely on most of the testing.

             The GAL introduced the testimony of Paris Goodyear-Brown that had

been taken at a hearing on July 3, 2018, in the juvenile action (Case No. 18-J-

00022-001). Ms. Goodyear-Brown is a licensed clinical social worker with the

Nurture House, a family treatment center in Franklin, Tennessee. In this role, she

began therapy with the child in the summer of 2017. She discussed the bathing


                                         -16-
and kissing allegations and different behaviors (sexual and psychosomatic) the

child had been exhibiting over the course of their sessions. She believed the child

was anxious over being put in the middle of the parents’ divorce case. She noted

there was deterioration in the child’s behavior when he spent extended times away

from Jessica.

             The court entered several orders following the first two days of the

trial. As to Jessica’s Daubert challenge to Dr. Feinberg’s testimony (based upon

Dr. Jenuwine’s testimony that Dr. Feinberg’s evaluation did not meet relevant

professional standards as it was too subjective), the court disagreed. It found that

Dr. Feinberg was qualified as an expert based upon his knowledge, experience, and

education, and that his methods were reliable.

             In December 2018, Jessica filed a motion with the court related to

Mark’s continued use of his phone to video record or seem to video record the

child when he was with her, in contravention of the court’s bench order that he

should not do so. Jessica stated Mark’s actions were intentional and deliberately

done in violation of the court’s order to harass and taunt her and/or her parents.

Although Mark denied that he had violated the court’s rule, the court ordered him

to show cause why he should not be held in contempt the morning of the third day

of the trial. Jessica filed other similar motions in January related to Mark’s actions

at a doctor’s appointment for the child and for holding an iPad on his vehicle’s


                                         -17-
dashboard pointed at her. Jessica believed Mark’s actions were meant to provoke

her and her family and were causing significant internal distress.

             The custody hearing continued on February 7, 2019. Mark testified

on direct examination. He opted to have all visitations with the child at his

parents’ house after his interview with Ms. Pritchett to prevent sexual abuse

accusations. He did not see any tantrums, vomiting, bed wetting, or hitting, like

Jessica reported. Mark had been working on adaptive coping skills, goals for

personal growth outside of his role as a father, and on co-parenting skills through

therapy with Dr. Sheehan and online classes. He stated that he would co-parent

with Jessica. He thought the child needed both parents and that Jessica would

continue to make decisions on her own and not include him in anything. He

wanted to be the primary parent.

             Cabinet Supervisor Sarah Andrus testified next, and through her

testimony, Mark sought to introduce Ms. Pritchett’s investigative reports as routine

business records. Ms. Andrus was Ms. Pritchett’s supervisor, and they consulted

on the investigations. She stated that Ms. Pritchett was under subpoena to testify at

the hearing but had the flu and would not be able to appear. Ms. Pritchett had

previously testified by deposition; the court said it was up to Mark whether to

introduce deposition testimony. Jessica objected to the introduction of the reports,

stating that it was not the appropriate way to introduce what Ms. Pritchett did,


                                        -18-
although she acknowledged that this was probably a routine business record

exception. The court overruled the objection and permitted the reports to be

admitted. The reports established that the complaints were unsubstantiated. Ms.

Andrus stood by Ms. Pritchett’s investigation and the results.

             Jessica testified in rebuttal. She stated that the child was still not

doing well and was having bathroom issues, crying, and vomiting. She did not

agree that the fighting between her and Mark was causing stress for the child. She

stated she would not compromise with Mark unless it was in the child’s best

interests. She had rules and structure at her house, unlike Mark. Due to her

concerns, she wanted supervised visitation for Mark.

             Following the third day of trial, the court entered an order of

submission and summarized its bench rulings. The court had declined Mark’s

request that it interview the child as he had already been subjected to interviews in

connection with the case, and it did not find that either party had intentionally or

willfully violated its prior court orders and therefore did not hold either party in

contempt. The court also ordered the parties to file briefs.

             In her brief, Jessica requested that she be awarded sole custody of the

child, stating that the child’s condition had deteriorated over the course of the

litigation and that he was experiencing heightened levels of anxiety. She also

stated that she and Mark could not cooperate in parenting the child. As to


                                         -19-
visitation, Jessica requested that the court adopt the recommendation of supervised

visitation due to the risk of harm of sexual abuse based upon Mark’s boundary

issues with the child. She believed that Mark was the root cause of the child’s

problems and that Mark had done nothing to address these concerns.

             In his brief, Mark requested that the parties be awarded joint custody,

with him receiving the primary amount of parenting time and Jessica receiving

parenting time pursuant to the court’s Guidelines. He argued that the child’s

condition had worsened under Jessica’s care as the primary custodian due to her

alienating behaviors toward Mark and her own deteriorating mental and emotional

health.

             The GAL also filed a brief, recommending that the parties should be

awarded joint custody and that a parenting coordinator be appointed. He

recommended that the child should continue to live primarily with Jessica as she

could provide full-time care for him; that Mark should have increased,

unsupervised visitation; and that the child should remain in counseling.

             In her reply brief, Jessica disputed Mark’s assertions that she was

mentally unfit and questioned Mark’s emotional stability. She also pointed to

Mark’s alienating behaviors, including video recording Jessica and her family in

the presence of the child.




                                        -20-
             On August 8, 2019, the circuit court entered its findings of fact,

conclusions of law, and final custody order. After considering the factors set out in

KRS 403.270(2), the court set forth its findings as to the relevant factors in

paragraph 118 as follows:

             a. [Jessica] wants to be sole custodian and restrict
                [Mark’s] visitation to supervised by a professional,
                non-family member. [Mark] is willing to continue to
                try to co-parent with [Jessica]. [Mark] thinks joint
                custody is in the best interests of the child with
                [Mark] being the Primary Residential Parent and
                [Jessica’s] parenting time being as set out in the
                Visitation Guidelines of the 56th Judicial Circuit.

             b. The Court did not inquire about the child’s wishes
                from the child because the child has been interviewed
                too often already.

             c. The child apparently has a good, close, loving
                relationship with both parents.

             d. The motivation of the parents – [Jessica’s] main goal
                is to protect and control her child. However, her
                behaviors alienate the child from [Mark] and diminish
                his role in the child’s life. She justifies that
                motivation based upon the multiple incidents of
                “sexualized behavior” she has noted. There is no
                credible evidence that any of it actually took place
                with [Mark]. [Mark] is partially motivated by the role
                the child plays in fulfilling [Mark’s] life needs in a
                father-child relationship, but primarily the Court
                believes [Mark] is concerned about the best interests
                of the child.

             e. The child’s adjustment and continuing proximity to
                home, school, and community. The child has
                apparently adjusted well to both homes and to the

                                         -21-
                Marshall County School and community. He has not
                developed much community awareness in Trigg
                County, but were [Mark] to be the Primary
                Residential Parent, the child is young enough going
                into the first grade where he could easily adjust.
                Fortunately, the two communities are less than an
                hour apart.

             f. The mental and physical health of the parents – both
                parties are in generally good health. [Mark] admits
                being somewhat passive and depressed over the
                ongoing struggle over the child. [Jessica] has been
                diagnosed by Dr. Frankel with adjustment disorder
                with anxiety. She takes prescribed medicine for her
                mental health. She seems to be fixated on “rescuing”
                the child from [Mark] and controlling the child (and
                [Mark’s]) behavior.

             g. Domestic violence is not a factor in this case.

             (h., i., j.) – De facto custodianship is not a factor in this
                 case.

             k. The likelihood that a party will allow the child
                frequent, meaningful, and continuing contact with the
                other parent – there is no believable evidence that
                continuing contact with either parent would endanger
                the child’s health or safety. It is clear from [Jessica’s]
                continuing pattern of conduct in regard to the child
                and [Mark’s] relationship, that there is little likelihood
                that if she were the sole custodian the child would
                have frequent, meaningful, or continuing contact with
                [Mark].

Based on these factors, the court determined that joint custody was still in the

child’s best interest so that the parents would have an equal opportunity to raise

their child. However, the court found that the presumption for equal parenting


                                          -22-
time had been rebutted and designated Jessica as the primary residential parent.

The court then set Mark’s visitation in accordance with the 56th Judicial Circuit’s

Guidelines. It went on to order the parties to provide information regarding child

support and denied Mark’s motion for an award of costs and fees, stating that both

parties had the ability to meet their own financial responsibilities.

             Jessica moved the court to vacate its judgment and for a new trial

pursuant to CR 59 or, in the alternative, for proceedings in lieu of a new trial

pursuant to CR 59.07 to take additional testimony from Ms. Pritchett or to consider

her deposition testimony. Jessica argued that the court improperly admitted the

Cabinet reports carte blanche pursuant to the business record and public records

and reports exceptions to the hearsay rule (KRE 803(6) and (8)). She stated she

was entitled to a new trial under CR 61.02 due to manifest injustice based on the

admission of these reports in lieu of Ms. Pritchett’s testimony. Jessica filed a

separate motion the same day pursuant to CR 52 and CR 59, arguing that the

circuit court erroneously relied upon the opinions and conclusions of Dr. Feinberg

as his methodology was not reliable and erroneously admitted Ms. Pritchett’s

Cabinet report over her hearsay objection. Jessica also sought additional findings

of fact. She specifically asked that the award of joint custody be vacated, stating

that it was not supported by sufficient evidence and that the evidence, instead,

supported an award of sole custody to her.


                                         -23-
             Mark also filed a motion to alter, amend, or vacate the final custody

order pursuant to CR 52.02, CR 59.01, CR. 59.05, and CR 59.07. As to the

custody order, Mark disputed the circuit court’s failure to award him equal or near-

equal parenting time, despite the rebuttable presumption in KRS 403.270(2). Mark

argued that the key factors the court considered, which were either neutral or in

Mark’s favor, did not support the court’s conclusion that the presumption of equal

parenting time was rebutted. Therefore, he requested the court to amend the final

custody order to reflect a 50-50 parenting time or one that maximized the amount

of time the child spent with each parent. Alternatively, he requested additional

findings as to the specific reasons and facts that called for a deviation. Mark also

disputed the court’s denial of his motion for fees and costs.

             The court heard arguments on the parties’ post-trial motions on

September 26, 2019. Mark argued that Jessica knew she could have moved to

introduce Ms. Pritchett’s deposition testimony but chose not to because it

contained information she did not like. Mark said it was a discovery deposition not

meant to be introduced. The GAL did not believe timesharing needed to be altered

as there was enough evidence to overcome the presumption that equal timesharing

was in the best interest of the child.

             On October 9, 2019, the court entered orders ruling on the pending

motions. As to Jessica’s motions, the court upheld its decision as to Dr. Feinberg’s


                                         -24-
testimony and the admission of the Cabinet reports. The court made additional

findings of fact related to the reports to the effect that it did not consider the

opinions and conclusions in the Cabinet reports, but only the statements of facts

that were observed. In addition, the court recognized that Mark apparently made

some inconsistent statements, but it did not lead the court to believe that he was

grooming the child for potential inappropriate sexual behaviors. As to Ms.

Pritchett’s testimony, the court agreed with Mark that it was Jessica’s trial strategy

not to move to introduce Ms. Pritchett’s discovery deposition. It also found that

Jessica’s counsel was able to point out deficiencies in Ms. Pritchett’s work through

the cross-examination of her supervisor, Ms. Andrus. Additional testimony would

not have been helpful to the court, as it did not rely on any of Ms. Pritchett’s

opinions. The court ultimately denied Jessica’s motion.

             As to Mark’s motion, the court agreed with him that it had

improvidently and prematurely denied his previous motions for an award of

attorney fees and costs. The court vacated that portion of the findings of fact and

indicated that it would defer ruling on this issue until it had sufficient testimony as

to the financial circumstances of the parties. The court did not, however, change

its ruling on the parenting time schedule, stating that there was sufficient evidence

in the record to rebut the statutory presumption.




                                          -25-
             Mark appealed, and Jessica cross-appealed, from the circuit court’s

orders, which we shall now review. Mark seeks review of the circuit court’s

decision not to order equal timesharing between him and Jessica, while Jessica

seeks review of the award of joint custody as opposed to an award of sole custody

to her, along with several evidentiary issues.

             Our standard of review is set forth in Jones v. Jones, 510 S.W.3d 845,

848-49 (Ky. App. 2017):

                     When reviewing child custody cases, we engage in
             a two-step analysis. These two steps each have a
             different standard of review. First, the trial court’s
             findings of fact are examined for clear error, and findings
             may be set aside when they lack substantial evidence to
             support them. Moore v. Asente, 110 S.W.3d 336, 354
             (Ky. 2003). If, after review, this Court determines the
             factual findings do not present clear error, the analysis
             shifts to an examination of the trial court’s legal
             conclusions, looking for abuse of discretion using a de
             novo standard. Heltsley v. Frogge, 350 S.W.3d 807, 808
             (Ky. App. 2011). Abuse of discretion occurs when a
             ruling is “arbitrary, unreasonable, unfair, or unsupported
             by sound legal principles.” Commonwealth v. English,
             993 S.W.2d 941, 945 (Ky. 1999).

             Both parties address the application of KRS 403.270(2), which was

amended during the course of the action to create a rebuttable presumption that

joint custody and equal parenting time is in the child’s best interest (the applicable

addition to the statutory language is italicized below):

             The court shall determine custody in accordance with the
             best interests of the child and equal consideration shall be

                                         -26-
given to each parent and to any de facto custodian.
Subject to KRS 403.315, there shall be a presumption,
rebuttable by a preponderance of evidence, that joint
custody and equally shared parenting time is in the best
interest of the child. If a deviation from equal parenting
time is warranted, the court shall construct a parenting
time schedule which maximizes the time each parent or
de facto custodian has with the child and is consistent
with ensuring the child’s welfare. The court shall
consider all relevant factors including:

      (a) The wishes of the child’s parent or parents, and
          any de facto custodian, as to his or her custody;

      (b) The wishes of the child as to his or her
         custodian, with due consideration given to the
         influence a parent or de facto custodian may
         have over the child’s wishes;

      (c) The interaction and interrelationship of the
          child with his or her parent or parents, his or
          her siblings, and any other person who may
          significantly affect the child’s best interests;

      (d) The motivation of the adults participating in the
         custody proceeding;

      (e) The child’s adjustment and continuing
          proximity to his or her home, school, and
          community;

      (f) The mental and physical health of all
          individuals involved;

      (g) A finding by the court that domestic violence
         and abuse, as defined in KRS 403.720, has been
         committed by one (1) of the parties against a
         child of the parties or against another party.
         The court shall determine the extent to which
         the domestic violence and abuse has affected

                            -27-
                    the child and the child’s relationship to each
                    party, with due consideration given to efforts
                    made by a party toward the completion of any
                    domestic violence treatment, counseling, or
                    program;

                 (h) The extent to which the child has been cared
                    for, nurtured, and supported by any de facto
                    custodian;

                 (i) The intent of the parent or parents in placing the
                     child with a de facto custodian;

                 (j) The circumstances under which the child was
                     placed or allowed to remain in the custody of a
                     de facto custodian, including whether the parent
                     now seeking custody was previously prevented
                     from doing so as a result of domestic violence
                     as defined in KRS 403.720 and whether the
                     child was placed with a de facto custodian to
                     allow the parent now seeking custody to seek
                     employment, work, or attend school; and

                 (k) The likelihood a party will allow the child
                    frequent, meaningful, and continuing contact
                    with the other parent or de facto custodian,
                    except that the court shall not consider this
                    likelihood if there is a finding that the other
                    parent or de facto custodian engaged in
                    domestic violence and abuse, as defined in KRS
                    403.720, against the party or a child and that a
                    continuing relationship with the other parent
                    will endanger the health or safety of either that
                    party or the child.

KRS 403.315, which became effective the same day as the 2018 amendment to

KRS 403.270, provides:




                                      -28-
             When determining or modifying a custody order pursuant
             to KRS 403.270, 403.280, 403.340, 403.740, the court
             shall consider the safety and well-being of the parties and
             of the children. If a domestic violence order is being or
             has been entered against a party by another party or on
             behalf of a child at issue in the custody hearing, the
             presumption that joint custody and equally shared
             parenting time is in the best interest of the child shall not
             apply as to the party against whom the domestic violence
             order is being or has been entered. The court shall weigh
             all factors set out in KRS 403.270 in determining the best
             interest of the child.

And KRS 403.320 provides, in relevant part:

             (1) A parent not granted custody of the child and not
                awarded shared parenting time under the presumption
                specified in KRS 403.270(2), 403.280(2), or
                403.340(5) is entitled to reasonable visitation rights
                unless the court finds, after a hearing, that visitation
                would endanger seriously the child’s physical, mental,
                moral, or emotional health. Upon request of either
                party, the court shall issue orders which are specific as
                to the frequency, timing, duration, conditions, and
                method of scheduling visitation and which reflect the
                development age of the child.

             (2) If domestic violence and abuse, as defined in KRS
                403.720, has been alleged, the court shall, after a
                hearing, determine the visitation arrangement, if any,
                which would not endanger seriously the child’s or the
                custodial parent’s physical, mental, or emotional
                health.

             We shall first address Jessica’s arguments in her cross-appeal as to the

propriety of the circuit court’s decision to award joint custody rather than sole

custody to her. Jessica asserts that the court abused its discretion in failing to


                                          -29-
consider KRS 403.315 as to her and the child’s safety and well-being before

determining that the presumption for joint custody had not been rebutted. She also

raises two evidentiary issues.

             Jessica’s first argument addresses whether the circuit court properly

applied the statutes in determining that joint custody was appropriate. She

specifically argues that the circuit court failed to consider her and the child’s safety

and well-being due to domestic violence. She goes on to state that Mark’s conduct

in recording videos of her with his phone constituted stalking behavior that met the

definition of domestic violence and abuse under KRS 403.720(1). This behavior,

she concludes, was not conducive to a joint custody arrangement between her and

Mark. She also argues that the circuit court failed to consider the child’s

deterioration in assessing his safety and well-being.

             We decline to consider this argument as Jessica did not make any type

of domestic violence allegation below, nor did she seek a domestic violence order.

And she did not include any statement about preservation in her briefs pursuant to

CR 76.12(4)(c)(v) or specifically include this issue in her prehearing statement.

CR 76.03(8) states that “[a] party shall be limited on appeal to issues in the

prehearing statement except that when good cause is shown the appellate court

may permit additional issues to be submitted upon timely motion.” See also

Martin v. Pack’s Inc., 358 S.W.3d 481, 487 (Ky. App. 2011) (“[The appellant] has


                                         -30-
failed to cite where he preserved this argument by presenting the facts to the trial

court. ‘It is well-settled that a trial court must be given the opportunity to rule in

order for an issue to be considered on appeal, and the failure of a litigant to bring

[a matter] to the trial court’s attention is fatal to that argument on appeal.’ Baker v.

Weinberg, 266 S.W.3d 827, 835 (Ky. App. 2008).”). We also note that the circuit

court found that domestic violence was not a factor in this case, and Jessica did not

seek review of this finding. Accordingly, we agree with Mark that Jessica did not

preserve this issue for our review and decline to address it further.

             Next, Jessica contends that the circuit court failed to correctly apply

the decision in Squires v. Squires, 854 S.W.2d 765 (Ky. 1993), as to the effect on

the child of their inability to co-parent. In Squires, the Supreme Court of Kentucky

stated:

             The General Assembly has determined that [the concept
             of joint custody] is viable and it is our duty to apply the
             statutory framework in a manner which gives effect to
             legislative intent. H.O. Hurley Co. v. Martin, 267 Ky.
             182, 101 S.W.2d 657 (1937). From the language used,
             we believe the General Assembly intended to inform
             courts of their option to award joint custody in a proper
             case without mandating its use in any case. Implicit in
             the authorization to award joint custody is that the court
             do so after becoming reasonably satisfied that for the
             child the positive aspects outweigh those which are
             negative. We see no significant difference between the
             analysis required with respect to joint custody than the
             analysis required when the court grants sole custody. In
             either case, the court must consider all relevant factors
             and formulate a result which is in the best interest of the

                                          -31-
             child whose custody is at issue. Legislative authorization
             of joint custody merely gives the trial court another
             alternative if such appears to be appropriate.

                    The parties have debated the significance of
             parental agreement and willingness to cooperate at the
             time of the custody determination. While we have no
             doubt of the greater likelihood of successful joint custody
             when a cooperative spirit prevails, we do not regard it as
             a condition precedent. To so hold would permit a party
             who opposes joint custody to dictate the result by his or
             her own belligerence and would invite contemptuous
             conduct. Moreover, the underlying circumstance, the
             parties’ divorce, is attended by conflict in virtually every
             case. To require goodwill between the parties prior to an
             award of joint custody would have the effect of virtually
             writing it out of the law.

Id. at 768-69. She also cites to Gertler v. Gertler, 303 S.W.3d 131, 135 (Ky. App.

2010), in which this Court stated:

             When determining an award of child custody, KRS
             403.270(2) directs the circuit court to give equal
             consideration to both parents and to award custody in
             accordance with the best interests of the children
             involved. The statute further permits an award of joint
             custody if it is in the children’s best interests. KRS
             403.270(5). However, there is no statutory preference for
             an award of joint custody, an arrangement which entails
             joint decision-making and significant participation by
             both parents in the upbringing of their children. Squires
             v. Squires, 854 S.W.2d 765, 769 (Ky. 1993).

             Unfortunately for Jessica, with the 2018 amendments to KRS

403.270, the General Assembly opted to include a statutory presumption of joint

custody, and Jessica’s citations to the language in these cases to the contrary does


                                        -32-
not support her argument. We agree with the circuit court that parental

cooperation is not a condition precedent for an award of joint custody and that the

circuit court did not abuse its discretion in determining that the presumption for

joint custody had not been rebutted in this case, especially as Jessica’s own

conduct contributed to the strained co-parenting relationship between her and

Mark.

                 We shall next address Jessica’s arguments related to the circuit court’s

evidentiary rulings. We shall review these rulings for abuse of discretion:

                        [The appellant’s] argument is based upon the
                 family court’s decision to exclude evidence from trial,
                 therefore, it is his burden on appeal to demonstrate: (1)
                 the substance of the excluded evidence; (2) that the
                 family court abused its discretion by excluding it; and (3)
                 that there was a substantial possibility the court would
                 have reached a different verdict if the evidence had not
                 been excluded. See KRE 103;[2] Goodyear Tire &
                 Rubber Co. v. Thompson, 11 S.W.3d 575, 581 (Ky. 2000)
                 (explaining the standard to reviewing a trial court’s
                 ruling admitting or excluding evidence is abuse of

2
    In relevant part, KRE 103 provides:

         (a) Effect of erroneous ruling. Error may not be predicated upon a ruling which
             admits or excludes evidence unless a substantial right of the party is affected;
             and

                 ...

                 (2) Offer of proof. If the ruling is one excluding evidence, the
                     substance of the evidence was made known to the court by
                     offer or was apparent from the context within which questions
                     were asked.

(Footnote 10 in original.)

                                                 -33-
             discretion, and the test is whether the trial judge’s
             decision was arbitrary, unreasonable, unfair, or
             unsupported by sound legal principles); see also Hart v.
             Commonwealth, 116 S.W.3d 481, 483-84 (Ky. 2003).

Lewis v. Fulkerson, 555 S.W.3d 432, 439 (Ky. App. 2017).

             Jessica first argues that the circuit court abused its discretion when, in

conjunction with the temporary custody hearing, it excluded evidence of Mark’s

mental health treatment by Ms. Harvey pursuant to Mark’s assertion of the KRE

506 privilege. KRE 506 states, in relevant part, as follows:

             (b) General rule of privilege. A client has a privilege to
                refuse to disclose and to prevent any other person
                from disclosing confidential communications made
                for the purpose of counseling the client, between
                himself, his counselor, and persons present at the
                direction of the counselor, including members of the
                client’s family.

             (c) Who may claim the privilege. The privilege may be
                 claimed by the client, his guardian or conservator, or
                 the personal representative of a deceased client. The
                 person who was the counselor (or that person’s
                 employer) may claim the privilege in the absence of
                 the client, but only on behalf of the client.

             (d) Exceptions. There is no privilege under this rule for
                any relevant communication:

                   (1) If the client is asserting his physical,
                      mental, or emotional condition as an
                      element of a claim or defense; or, after
                      the client’s death, in any proceeding in
                      which any party relies upon the condition
                      as an element of a claim or defense.


                                         -34-
                    (2) If the judge finds:

                          (A) That the substance of the
                             communication is relevant
                             to an essential issue in the
                             case;

                          (B) That there are no available
                             alternate means to obtain the
                             substantial equivalent of the
                             communication; and

                          (C) That the need for the
                             information outweighs the
                             interest protected by the
                             privilege. The court may
                             receive evidence in camera
                             to make findings under this
                             rule.

             The circuit court based its ruling to uphold Mark’s privilege on its

determination that Mark’s sessions with Ms. Harvey were for marriage counseling,

rather than for therapy, and it likened these sessions to settlement discussions,

which are privileged pursuant to KRE 408. It also stated that public policy favored

protecting the privilege in situations involving marriage counseling. On Jessica’s

motion, the court subsequently permitted Ms. Harvey to release the parties’

personality testing and results for in camera review, which the court determined

were not subject to Mark’s claimed privilege and about which Ms. Harvey was

permitted to testify at the custody hearing.




                                         -35-
              Jessica argues that a parent is not permitted to assert this privilege in a

custody case where the mental state of the parties is at issue, citing KRS

403.340(3)(b),3 Bond v. Bond, 887 S.W.2d 558, 560-61 (Ky. App. 1994), and

Atwood v. Atwood, 550 S.W.2d 465 (Ky. 1976). However, we note that both of

these cases address the application of the psychotherapist-patient privilege and

arose from situations where a person was being treated by a psychiatrist for a

mental or emotional illness, not joint counseling for marital issues.

              Mark points out that the court left the door open for Jessica to revisit

the ruling that communications made during marital counseling sessions including

Mark were privileged. Jessica was then successful in obtaining the release of the

personality testing for herself and Mark from Ms. Harvey. Jessica called Ms.

Harvey as a witness at the final custody hearing, where she was permitted to testify

about the personality testing as well as her therapy notes of Jessica’s sessions with

her beginning in April 2017. During this testimony, Ms. Harvey confirmed that

the first discussion she had with Jessica concerning Mark’s alleged sexual abuse

did not occur until August 2017.

              We agree with Mark that 1) Jessica was successful in obtaining the

records she requested; 2) the earlier records including Mark would not have



3
 We presume Jessica meant to cite to KRS 403.340(4)(b), which concerns the mental and
physical health of individuals in modification situations.

                                           -36-
supported Jessica’s claims that the sexual abuse allegations had been disclosed

earlier due to Ms. Harvey’s testimony that this had not been disclosed until much

later; and 3) Jessica failed to place these earlier records in the record by avowal or

seek reconsideration of the circuit court’s initial ruling, thereby failing to properly

preserve the issue for review. In addition, we agree with Mark that Jessica failed

to show that the exceptions in KRE 506 applied in that she did not establish that

the records she sought had anything to do with physical, emotional, or mental

health conditions that would be relevant to the custody decision. Accordingly, we

find no abuse of discretion in the circuit court’s decision to uphold Mark’s claim of

confidentiality as to Ms. Harvey’s records.

             Next, Jessica argues that the circuit court abused its discretion in

permitting the introduction of Ms. Pritchett’s reports through her supervisor’s

testimony pursuant to KRE 803(6) and (8), the business records and public records

and reports exceptions to the rule against hearsay. These sections exclude from the

hearsay rules, even when a declarant is available:

             (6) Records of regularly conducted activity. A
                memorandum, report, record, or data compilation, in
                any form, of acts, events, conditions, opinions, or
                diagnoses, made at or near the time by, or from
                information transmitted by, a person with knowledge,
                if kept in the course of a regularly conducted business
                activity, and if it was the regular practice of that
                business activity to make the memorandum, report,
                record, or data compilation, all as shown by the
                testimony of the custodian or other qualified witness,

                                          -37-
   unless the source of information or the method or
   circumstances of preparation indicate lack of
   trustworthiness. The term “business” as used in this
   paragraph includes business, institution, association,
   profession, occupation, and calling of every kind,
   whether or not conducted for profit.

       (A) Foundation exemptions. A custodian or
          other qualified witness, as required
          above, is unnecessary when the evidence
          offered under this provision consists of
          medical charts or records of a hospital
          that has elected to proceed under the
          provisions of KRS 422.300 to 422.330,
          business records which satisfy the
          requirements of KRE 902(11), or some
          other record which is subject to a
          statutory exemption from normal
          foundation requirements.

       (B) Opinion. No evidence in the form of an
          opinion is admissible under this
          paragraph unless such opinion would be
          admissible under Article VII of these
          rules if the person whose opinion is
          recorded were to testify to the opinion
          directly.

....

(8) Public records and reports. Unless the sources of
   information or other circumstances indicate lack of
   trustworthiness, records, reports, statements, or other
   data compilations in any form of a public office or
   agency setting forth its regularly conducted and
   regularly recorded activities, or matters observed
   pursuant to duty imposed by law and as to which there
   was a duty to report, or factual findings resulting from
   an investigation made pursuant to authority granted by


                           -38-
                law. The following are not within this exception to
                the hearsay rule:

                   (A) Investigative reports by police and other
                      law enforcement personnel;

                   (B) Investigative reports prepared by or for a
                      government, a public office, or an agency
                      when offered by it in a case in which it is
                      a party; and

                   (C) Factual findings offered by the
                      government in criminal cases.

             Jessica takes issue with the contents of Ms. Pritchett’s investigative

Cabinet reports that were introduced without her testimony, claiming that the

information contained within them was unreliable and that the reports included

double hearsay. However, we agree with Mark that the circuit court properly

permitted the introduction of these reports pursuant to KRE 803 through Ms.

Pritchett’s supervisor when Ms. Pritchett was unavailable to testify at the hearing

due to sickness. We note that the court did not rely on any opinions Ms. Pritchett

expressed in these reports.

             Although the court discussed the possibility of introducing Ms.

Pritchett’s deposition testimony at the trial, Jessica did not choose to do so. CR

32.01 addresses the use of depositions and provides in relevant part:

             At the trial or upon the hearing of a motion or an
             interlocutory proceeding, any part or all of a deposition,
             so far as admissible under the rules of evidence applied
             as though the witness were then present and testifying,

                                        -39-
             may be used against any party who was present or
             represented at the taking of the deposition or who had
             reasonable notice thereof, in accordance with any of the
             following provisions:

             ....

             (c) The deposition of a witness, whether or not a party,
             may be used by any party for any purpose if the court
             finds the witness: . . . (x) is prevented from attending the
             trial by illness, infirmity, or imprisonment[.]

We agree with the circuit court that Jessica’s decision not to introduce the

deposition was a matter of trial strategy and that it was too late to attempt to do so

in a post-trial motion when she did not receive the result she wanted. In addition,

Jessica had the opportunity to cross-examine Ms. Andrus during her testimony.

Finally, Jessica failed to identify what statements in the reports constituted

inadmissible opinion testimony or hearsay. Therefore, we find no error or abuse of

discretion in the court’s decision to permit the introduction of Ms. Pritchett’s

investigative reports under these circumstances.

             Jessica listed an additional issue on page 26 of her brief; namely,

whether the circuit court erred in allowing and considering the testimony of Dr.

Feinberg. But as Mark points out, Jessica did not address this issue at all in the

remainder of her briefs. Therefore, we shall not address this issue.

             Accordingly, we find no error or abuse of discretion in the circuit

court’s decision to grant joint custody in this matter.


                                         -40-
             We shall now review the issue raised in Mark’s direct appeal; namely,

whether the circuit court failed to properly apply the presumption of joint custody

with equal timesharing before applying the best interest standards in KRS

403.270(2) and in failing to apply these factors to maximize his parenting time

with the child. As Mark pointed out, Jessica spent very little time addressing his

direct appeal in her brief.

             As stated earlier, the General Assembly amended KRS 403.270(2)

during the course of this action to create a rebuttable presumption that joint

custody and equal parenting time is in the child’s best interest:

             The court shall determine custody in accordance with the
             best interests of the child and equal consideration shall be
             given to each parent and to any de facto custodian.
             Subject to KRS 403.315, there shall be a presumption,
             rebuttable by a preponderance of evidence, that joint
             custody and equally shared parenting time is in the best
             interest of the child. If a deviation from equal parenting
             time is warranted, the court shall construct a parenting
             time schedule which maximizes the time each parent or
             de facto custodian has with the child and is consistent
             with ensuring the child’s welfare. The court shall
             consider all relevant factors including [list omitted].

The issue Mark raises is one of statutory interpretation, which is a question of law

that we review de novo. Bob Hook Chevrolet Isuzu, Inc. v. Commonwealth,

Transp. Cabinet, 983 S.W.2d 488, 490 (Ky. 1998). The Supreme Court of

Kentucky recently addressed the new presumption in KRS 403.270(2), noting as

follows:

                                         -41-
                       We first acknowledge that the equal timesharing
               presumption of KRS 403.270(2) is new to Kentucky and
               unique among the custody laws of other states, thereby
               limiting the precedent available to us. However, we
               believe that our canons of statutory construction,
               combined with our timesharing precedent, can resolve
               this issue. For example, we “must interpret the statute
               according to the plain meaning of the act and in
               accordance with the legislative intent.”

Layman v. Bohanon, 599 S.W.3d 423, 430 (Ky. 2020) (citing Floyd Cty. Bd. of

Educ. v. Ratliff, 955 S.W.2d 921, 925 (Ky. 1997)).

               The crux of Mark’s argument is that the circuit court failed to apply

the statutory presumption that equal parenting time was in the child’s best interest

or craft a parenting time schedule that would maximize his time with the child.

We agree with Mark.

               In Pittman v. Estelita, No. 2019-CA-000333-ME, 2020 WL 2095903

(Ky. App. May 1, 2020), cited by Mark, this Court addressed the application of the

amended version of KRS 403.270(2):4

                      While the family court’s Order would easily pass
               muster under the prior version of KRS 403.270(2), the
               statute was amended effective July 14, 2018, a little over
               six months before the family court entered its Order. The
               new amendment altered the statutory framework for
               determining custody and timesharing insomuch as it
               created a rebuttable presumption that joint custody and

4
  CR 76.28(4)(c) provides that “[o]pinions that are not to be published shall not be cited or used
as binding precedent in any other case in any court of this state; however, unpublished Kentucky
appellate decisions, rendered after January 1, 2003, may be cited for consideration by the court if
there is no published opinion that would adequately address the issue before the court.”

                                               -42-
            equal timesharing is in a child’s best interest. As
            amended, KRS 403.270(2) is clear, that the court shall
            begin with a presumption of joint custody and equal
            parenting time and in the event that deviation is
            warranted, the court shall create a schedule maximizing
            each party’s time with the child.

                   Having carefully reviewed the order at issue, we
            cannot discern that the family court applied the
            presumption before embarking on its analysis of the
            individual best interest factors. Likewise, we cannot
            ascertain that the family court crafted its parenting time
            schedule so as to maximize each party’s time with Child.
            It appears from the face of the order that the family court
            preemptively addressed the individual best interest
            factors listed in KRS 403.270(2)(a)-(k), before
            considering the presumption. Additionally, the family
            court did not state how the parenting time granted to
            either party would serve to maximize each party’s time
            with Child, given the deviation from equal parenting
            time.

                   Because it is not apparent from the face of the
            order that the family court applied the new version of
            KRS 403.270(2), we must vacate and remand the family
            court’s order as it relates to parenting time. On remand,
            the family court must begin its analysis with the
            rebuttable presumption that equal parenting time is in
            Child’s best interest. Should the family court determine
            either party has presented sufficient evidence to
            overcome the presumption, it must expressly so state and
            provide supportive factual findings. It must craft a
            parenting time schedule designed to maximize Child’s
            time with each parent consistent with ensuring Child’s
            welfare.

Pittman, 2020 WL 2095903, at *5-6 (footnote omitted). See also George v.

George, No. 2020-CA-1057-MR, 2021 WL 4343434, at *4 (Ky. App. Sep. 24,


                                       -43-
2021) (“On remand the circuit court must apply the presumption in favor of equal

parenting time as set forth in KRS 403.270(2). After considering all the evidence

in relation to the best interest factors, the circuit court should only deviate from the

presumption if it concludes that equal parenting time is not in the children’s best

interests. It must then render written findings of fact to support its ultimate

conclusions. While the findings need not be overly detailed, they must be

sufficient for any later reviewing court to determine that the circuit court engaged

in the proper analysis and to identify the evidence it relied upon in reaching its

ultimate conclusions.”); and Nichols v. Nichols, No. 2020-CA-0837-MR, 2021 WL

4343472, at *1 (Ky. App. Sep. 24, 2021) (“KRS 403.270(2) creates a rebuttable

presumption in favor of equal timesharing. The circuit court’s order does not

contain any findings to explain why it chose to deviate from the presumption. As

such, it does not comply with Anderson v. Johnson, 350 S.W.3d 453 (Ky. 2011),

and Keifer v. Keifer, 354 S.W.3d 123 (Ky. 2011), which require written findings of

fact in all matters affecting child custody and timesharing. Accordingly, we must

vacate and remand the order as related to timesharing.”).

             As in the above cited cases, our review of the custody order

establishes that the circuit court misapplied the amended version of the statute.

Here, the circuit court first performed a best interests analysis before concluding

that the presumption for equal parenting time had been rebutted. The court’s


                                          -44-
earlier analysis of these same best interest factors led it to conclude that the

presumption of joint custody had not been rebutted. But the circuit court failed to

point to what factors led it to reach the conclusion that the presumption of equal

parenting time had been rebutted. Rather, it simply stated its conclusion that “the

presumption for equal parenting time has been rebutted at this time.” And in the

order denying Mark’s motion to alter, amend, or vacate, the court merely stated

that “a reading of the existing Findings of Fact and the evidence in the record is

sufficient to show that there is evidence of substance to rebut the statutory

presumption of shared parenting time considering all relevant factors . . . including

those set out in KRS 403.270(2).” This is insufficient as it provides nothing

specific for this Court to review in order to determine whether the presumption of

equal shared parenting time had been rebutted, and there is nothing in the record to

suggest that the court designed a parenting schedule to maximize the child’s time

with Mark.

             Accordingly, we must hold that the circuit court erred as a matter of

law related to the issue of parenting time and vacate the order awarding Mark

visitation pursuant to the Guidelines for visitation/time-sharing of the 56th Judicial

Circuit. On remand, the court:

             must begin its analysis with the rebuttable presumption
             that equal parenting time is in Child’s best interest.
             Should the family court determine either party has
             presented sufficient evidence to overcome the

                                          -45-
             presumption, it must expressly so state and provide
             supportive factual findings. It must craft a parenting time
             schedule designed to maximize Child’s time with each
             parent consistent with ensuring Child’s welfare.

Pittman, 2020 WL 2095903, at *6.

             For the foregoing reasons, the portion of the final custody order of the

Trigg Circuit Court as to parenting time is vacated, and this matter is remanded to

the circuit court for further proceedings in accordance with this Opinion. The

portion of the final custody order awarding joint custody is affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANT/CROSS-                BRIEFS FOR APPELLEE/CROSS-
APPELLEE:                                  APPELLANT:

James G. Adams III                         James L. Deckard
Hopkinsville, Kentucky                     Lexington, Kentucky

Julia T. Crenshaw                          William F. McGee, Jr.
Hopkinsville, Kentucky                     Smithland, Kentucky

                                           Thomas Banks II
                                           Louisville, Kentucky




                                        -46-